Citation Nr: 0205970	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from October 1974 to November 
1976.  The veteran's claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan which denied an 
evaluation in excess of 30 percent for schizophrenia.

The Board notes that the veteran requested a hearing in 
October 1994.  A hearing was scheduled for January 1995, and 
the veteran was notified of the date, time, and location of 
that hearing by a VA letter dated in December 1994.  The 
veteran failed to report for that hearing.  There are no 
other outstanding hearing requests of record.

This claim has been before the Board on several occasions, 
including in October 1996, June 1998, November 2000, and 
again in May 2001.  On each occasion, the claim was returned 
to the RO for additional development.  That development has 
been completed, and the claim is once again before the Board 
for review.  


FINDING OF FACT

The veteran failed to report for VA psychiatric examinations 
scheduled in February 1997, December 1998, and June 2000, 
that the Board has determined were necessary for proper 
adjudication of his claim for an increased evaluation for 
schizophrenia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.655, 4.1-
4.14, 4.125-4.132, Diagnostic Code 9204 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his service-connected schizophrenia 
is more severely disabling than reflected in the currently 
assigned 30 percent evaluation.  Essentially, he maintains 
that an increase in evaluation is warranted based on the fact 
that his schizophrenia has worsened and that he is unable to 
obtain and maintain employment.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Moreover, the veteran was notified of 
this change in the law in a March 2001 letter.  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in two rating decisions in August 1994 and a May 1995 of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  The veteran 
was provided additional opportunities to submit evidence in 
Board decisions dated in October 1996, June 1998, November 
2000, and May 2001.  Moreover, in an October 1994 statement 
of the case and supplemental statements of the case dated in 
May 1995, September 1999, July 2000, and July 2001, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VAMC hospitalization 
reports and service medical records have been received, and 
the veteran has been scheduled for a number of VA 
examinations.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.   

The veteran filed a claim for an increased rating evaluation 
for his service-connected schizophrenia in May 1994.  Rating 
decisions dated in August 1994 and May 1995 denied increasing 
his 30 percent rating evaluation.  Following those decisions, 
the veteran was scheduled for several VA psychiatric 
examinations; however, he failed to report for the 
examination on each occasion.  Specifically, the veteran was 
scheduled for a VA psychiatric examination in February 1997, 
and when he failed to report for the examination, he was sent 
a follow-up letter by certified mail allowing him to 
reschedule.  He did not respond to the letter.  The veteran 
was scheduled for another VA psychiatric examination in 
December 1998.  When he failed to report for that 
examination, he was sent similar follow-up letter by 
certified mail allowing him to reschedule his examination.  
Again, the veteran did not respond to the letter.  Finally, 
the veteran was scheduled for a VA psychiatric examination in 
June 2000.  Upon failing to report for the examination, the 
veteran was sent a letter via certified mail allowing him to 
reschedule his examination, to which he did not respond.

The Board notes that 38 C.F.R. § 3.655 (2001) specifically 
addresses the consequences of a veteran's failure to attend a 
scheduled medical examination.  That regulation provides that 
when a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b) (2001).  

The Board notes that the veteran was afforded a VA 
examination in July 1994 and that there are several VA 
hospital summaries of record documenting the veteran's 
inpatient treatment on several occasions between 1994 and 
1998.  However, the Board has determined that additional 
development of the evidence in this case is necessary in 
order to properly adjudicate this claim as evidenced by the 
Board's requests in its several remands to have the veteran 
examined for purposes of this appeal.  The Board observes 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause fails to report for such examination, or reexamination, 
a claim for increase shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655(a)(b).  As the veteran 
failed to report for three VA psychiatric examinations 
scheduled in February 1997, December 1998, and June 2000, and 
has offered no good reason for the failure to so report, the 
Board, under the provisions of 38 C.F.R. § 3.655(b), must 
deny his claim for an increased evaluation for schizophrenia.



ORDER

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

